The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 22, 2014

                                        No. 04-13-00366-CR

                                       Daniel James WEEMS,
                                              Appellant

                                                   v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR6570
                              Honorable Sid L. Harle, Judge Presiding


                                           ORDER
Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

    The State’s Motion for Leave to File Post-Submission Supplemental Brief is hereby
GRANTED.


           It is so ORDERED on the 22nd day of April, 2014.

                                                                  PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court